DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 12/30/2021 was entered.
Amended claims 14, 16-19, 21 and 23-26 are pending in the present application.
Applicant elected previously without traverse a vector encoding an enzymatically inactive tPA variant as a species of an enzymatically inactive tPA variant therapeutic agent.
Accordingly, claims 14-27 are examined on the merits herein with the above elected species.
Priority
The present application is a CIP of the Application with the Serial No. 14/766,854, filed on 08/10/2015, now US Patent 10946076, which is a 371 of PCT/US2014/016020, filed on 02/12/2014; which claims benefit of the provisional application 61/764,256, filed on 02/13/2013.
	Upon review of the specifications of the above Application with the Serial No. 14/766,854, PCT/US2016/066185 and provisional application 61/764,256, and comparison with the specification of the present application it is determined that claims 14-27 are only entitled at best to the filing date 02/12/2021.  This is because there is no written support in any of the Application 14/766,854, PCT/US2014/016020 and  provisional application 61/764,256 for the specific concept of using an enzymatically inactive tPA variant therapeutically agent, including a vector encoding an enzymatically inactive tPA variant, for increasing outflow facility in a subject or for treating chronic elevated intraocular pressure in a subject.

Response to Amendment
	1.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, for enablement was withdrawn upon further considerations and in light of currently amended independent claims 14 and 21.
	2.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Higazi et al (US 2011/008313) was withdrawn in light of currently amended independent claim 14, particularly with the new limitation “increasing aqueous humor outlflow facility in a subject”.
	3.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Gindina et al (Experimental Eye Research 199, 8 pages, available on line 31 July 2020) was withdrawn in light of currently amended independent claims 14 and 21, particularly with the limitation “wherein the enzymatically inactive tPA variant therapeutic agent is a vector selected from the group consisting of a lentiviral vector, an adeno-associated virus (AAV)-based vector, a non-viral vector encoding a tPA gene, and a non-viral vector encoding a tPA derivative gene”.
	4.	The rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,946,076 in view of Hu et al (J. Biol. Chem. 281:2120-2127, 2006), Bradley et al (Investigative Ophthalmology & Visual Science 39:2649-2658, 1998), Higazi et al (US 2011/008313) and Manning, Jr. et al (US 6,943,153) was withdrawn in light of currently amended independent claims 14 and 21.  not a gene therapy method of the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended claims 14, 16-19, 21 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection necessitated by Applicant’s amendment.
In currently amended independent claims 14 and 21, it is unclear what is encompassed by the limitation “wherein the enzymatically inactive tPA variant therapeutic agent is a vector selected from the group consisting of a lentiviral vector, an adeno-associated virus (AAV)-based vector, a non-viral vector encoding a tPA gene, and a non-viral vector encoding a tPA derivative gene”.  This is because a tPA gene or a tPA derivative gene is not necessarily limited to a tPA gene or a tPA derivative gene encoding an enzymatically inactive tPA variant.  Moreover, a vector normally comprises a gene encoding a protein (e.g., an enzymatically inactive tPA variant), and not encoding 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 14, 16-19, 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Danias et al (WO 2014/126997) in view of Hu et al (J. Biol. Chem. 281:2120-2127, 2006), Bradley et al (Investigative Ophthalmology & Visual Science 39:2649-2658, 1998), Higazi et al (US 2011/008313) and Manning, Jr. et al (US 6,943,153).
Danias et al already disclosed at least a method of treatment for an intraocular pressure (IOP)-associated condition (e.g., ocular hypertension and glaucoma, open angle glaucoma, steroid-induced glaucoma, chronic forms of IOP-associated conditions) in a subject (e.g., human and non-human mammal), said method comprises administering to said subject via intraocular injection an effective amount of a gene therapy vector encoding a tissue plasminogen activator (tPA) therapeutic protein for an extended administration intended to cause a reduction IOP in the subject for a period of at least one day to a year or more, for at least two weeks, at least one month, or at least six months (Abstract; Brief Summary of the Disclosure; paragraphs [0024]-[0025], [0037]-[0042], [0044]-[0045], [0047]; Examples 1, 6; and Figs. 1 and 6-7).  Danias et al disclosed adeno-associated viral vector, lentiviral vectors.  In an exemplification, Danias et al demonstrated in a steroid-induced glaucoma mouse model that eyes of mice treated with a recombinant adenoviral vector comprising a sheep tPA gene (AdPLAT) via intracameral injection showed a statistically significant increase in outflow facility compared with eyes receiving a null adenoviral vector, and reverse a decrease in outflow facility caused by steroid treatment (Example 1, and Fig. 1A-B).  In another exemplification, Danias et al demonstrated that in mouse eye angle rings treated with steroid, expression of PAI-1, MMP-2, MMP-9, and MMP-13 is low; however expression of these genes is increased in eyes that express AdPLAT as well as in the trabecular meshwork and the ciliary processes of sheep treated with tPA (Example 6; Fig. 6A-D and Fig. 7).  Danias et al also stated “These data suggest that tPA action is at least in part mediated through MMP upregulation” (page 25, last sentence of paragraph [0086]); and “Administration of tPA up-regulates expression of specific matrix metalloproteinases (MMPs) MMP1 and MMP9, and down-regulates PLAT expression (Fig. 7”) (page 26, paragraph [0089]).
Danias et al did not teach specifically using a vector encoding an enzymatically inactive tPA variant for increasing aqueous humor outflow facility and/or for treating chronic elevated intraocular pressure (IOP) in a subject, as well as treating the human subject with juvenile open angle glaucoma.
However, before the filing date of the present application (02/12/2021) Hu et al already disclosed that both wild-type and non-enzymatic mutant tPA were found to induce MMP-9 expression in rat kidney interstitial fibroblasts (NRK-49F), indicating that the actions of tPA are independent of its proteolytic activity (Abstract; section titled “tPA induces MMP-9 gene expression by a mechanism independent of its proteolytic activity” on page 2122; Fig. 1).  Hu et al also stated “The non-enzymatic tPA has the serine within the active site of the enzyme mutated to alanine, which renders it catalytically inactive (22), without altering its binding properties (23).  As shown in Fig. 1 (H and I), non-enzymatic mutant tPA was also able to induce MMP-9 mRNA expression in a dose-dependent manner, similar to its wild-type counterpart (Fig. 1F)” (page 2122, right column, first full paragraph); and “Collectively, tPA acts as a cytokine that binds to the cell membrane receptor LRP-1, induces its tyrosine phosphorylation, and triggers intracellular signal transduction, thereby inducing specific gene expression in renal interstitial fibroblasts” (last sentence of the Abstract).  Hu et al also noted that in addition to renal interstitial fibroblasts, tPA also stimulates MMP-9 production in human cerebral microvascular endothelial cells (page 2126, left column, second last paragraph).
Additionally, Bradley et al already tested the hypothesis that extracellular matrix turnover, mediated by the matrix metalloproteinases, modulates aqueous outflow facility in a perfused human anterior segment organ culture model (an outflow model), and they demonstrated that increasing metalloproteinase activity by adding purified metalloproteinases (equimolar mixture of stromelysin/MMP-3, gelatinase A/MMP-2 and gelatinase B/MMP-9) or by inducing their expression by IL-1 treatment increased outflow facility (see at least Abstract; sections titled “Effects of perfusion 
Moreover, Higazi et al also taught successfully a method of treating a mammalian subject having a neurological injury or an ischemic disease or condition, said method comprises the step of administering to the subject a therapeutically effective amount of at least one tPA mutated molecule devoid of total or partial serine protease activity (e.g., the mutated molecule carrying at least one point mutation located at any position of residues Ser481, His325, Asp374, Asp475,Ser500 and Gly 502 and any combination thereof) (Abstract; Summary of the Invention; paragraphs [005]-[0057], [0065]-[0068], [0111]-[0113], [0133], [0140]; and Examples 1-3).  Higazi et al disclosed specifically that the tPA mutant devoid of protease activity is capable of decreasing the integrity, increasing the permeability or “opening” of the blood brain barrier (BBB), and thereby enhancing clearance of neurotoxic agents (e.g., decreasing the concentration of the post traumatic brain injury (TBI) glutamate in the circulation via increasing permeability of the BBB) (paragraphs [0065]-[0067] and [0133]), and the mutated tPA molecule also provides a safe compound having reduced probability of causing an internal uncontrolled bleeding that may be caused by the WT tPA molecule (paragraph [0064]).  Higazi et al further taught that the mutated tPA molecule may exert its neuroprotective effect by preventing the activation of N-methyl-D-aspartate receptor (NMDA-R) by the WT tPA, and therefore useful for the treatment of NMDA-R-mediated disorders such as acute forms of neurodegeneration or anoxia/ischemia conditions caused by stroke, traumatic brain injury, bacterial meningitis; stress and glaucoma and others (paragraphs [0071]-[0074]). 
Furthermore, before the filing date of the present application Manning, Jr. et al also disclosed methods for treating various diseases of the eye, including glaucoma, in a subject comprising the step of intraocularly administering a gene delivery vector which directs expression of one or more neurotrophic factors or anti-angiogenic factors in said subject (Abstract and Summary of the Invention).  Manning, Jr. et al also disclosed that glaucoma is a heterologous group of disorders, including the prevalent open-angle glaucoma which usually begins in midlife and progressives slowly and relentless, and a primary open-angle glaucoma is characterized by relatively high intraocular pressures believed to arise from a blockage of the outflow drainage channel or trabecular meshwork in the front of the eye (col. 2, lines 25-61).  Manning, Jr. et al also disclosed a rare form of glaucoma called juvenile open-angle glaucoma that affects children and young adults and it is characterized by the very high intraocular pressure (col. 3, lines 4-9).
Accordingly, it would have been obvious before the filing date of the present application for an ordinary skilled artisan to modify the teachings of Danias et al by also utilizing a vector encoding an enzymatically inactive tPA variant for increasing outflow facility and/or treating chronic elevated intraocular pressure in a subject, including a human subject having a juvenile open-angle glaucoma that is characterized by a very high intraocular pressure, in light of the teachings of Hu et al, Bradley et al, Higazi et al and Manning, Jr. et al as presented above.
non-enzymatic mutant tPA was able to induce MMP-9 mRNA expression in a dose-dependent manner, similar to its wild-type construct; and that tPA acts as a cytokine independent of its proteolytic activity; (2) Bradley et al demonstrated successfully that increasing metalloproteinase activity by adding purified metalloproteinases (stromelysin, gelatinase A and MMP-9) or by inducing their expression by IL-1 treatment increased outflow facility in a perfused human anterior segment organ culture model; (3) Higazi et al also taught successfully using tPA mutant devoid of protease activity that is capable of decreasing the integrity, increasing the permeability or “opening” of the blood brain barrier to enhance clearance of neurotoxic agents for treating a subject having a neurological injury or an ischemic disease; and the mutated tPA is a safer compound having reduced probability of causing an internal uncontrolled bleeding relative to wild-type tPA; and (4) Manning, Jr. et al already disclosed that juvenile open-angle glaucoma is characterized by a very high intraocular pressure and it affects children and young adults who would urgently need and be beneficial for treatment.
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Danias et al, Hu et al, Bradley et al, Higazi et al and Manning, Jr. et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 

Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Argument
Applicant’s arguments related to the above 103 rejection in the Amendment filed on 12/30/2021 (pages 8-13) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.  
Applicant argued that the Higazi reference does not disclose a method of increasing aqueous humor outflow facility in a subject or a method of treatment for chronic elevated intraocular pressure (IOP) in a subject; and neither the Manning reference nor the Bradley reference discloses tPA or administration of an enzymatically inactive tPA variant therapeutic agent.  Applicant argued that the Office relies on the combination of Danias and Hu references to render obvious the claimed administration of an enzymatically inactive tPA variant therapeutic agent; however, one skill in the art would not combine these references because tPA has both enzymatic and non-enzymatic actions and that Hu reference does not disclose non-enzymatic activity of tPA in the eye while Danias reference discloses that tPA has an effect on outflow facility but does not disclose whether this is via enzymatic or non-enzymatic activity.  None of the Hu and Danias references discloses that the non-enzymatic effect of the claimed vectors is the one that is responsible for outflow facility effect.  Accordingly, Applicant impermissible hindsight to arrive at the presently claimed invention.  Applicant further argued that even if one was to combine the Danias with Hu references, that theoretical combination could only be based on an assumption that the combination inherently discloses administration of an enzymatically inactive tPA variant therapeutic agent as part of a method of increasing aqueous humor outflow facility in a subject or a method of treatment for chronic elevated intraocular pressure in a subject, but there is no basis to predict that administration of an enzymatically inactive tPA variant therapeutic agent would be effective as part of the claimed methods since the Danias reference does not clearly disclose whether one or the other activity of tPA is responsible for affecting outflow facility while the Hu reference provides no way to predict whether the enzymatic action is necessary for the effect on outflow facility.  Thus, the combination of Hu and Danias references does not necessarily arrive at the presently claimed methods.
First, the above 103 rejection was based on the combination of Danias et al (WO 2014/126997) in view of Hu et al (J. Biol. Chem. 281:2120-2127, 2006), Bradley et al (Investigative Ophthalmology & Visual Science 39:2649-2658, 1998), Higazi et al (US 2011/008313) and Manning, Jr. et al (US 6,943,153), and not based only on the combination of Hu and Danias references alone.  Moreover, there is no requirement under 35 U.S.C. 103 that each of the cited references has to teach every limitation of the instant claims.  For example, the primary Danias reference does not have to teach the use of an enzymatically inactive tPA variant therapeutic agent nor does any of the Manning 
Second, the primary Danias reference already taught explicitly a method of treatment for an intraocular pressure (IOP)-associated condition (e.g., ocular hypertension and glaucoma, open angle glaucoma, steroid-induced glaucoma, chronic forms of IOP-associated conditions) in a subject (e.g., human and non-human mammal), said method comprises administering to said subject via intraocular injection an effective amount of a gene therapy vector encoding a tissue plasminogen activator (tPA) therapeutic protein for an extended administration intended to cause a reduction IOP in the subject for a period of at least one day to a year or more, for at least two weeks, at least one month, or at least six months; and suggested that tPA action is at least meditated through MMP upregulation, specifically MMP1 and MMP9.  Although the primary Danias reference does not teach specifically using a gene therapy vector encoding an enzymatically inactive tPA variant, it would have been obvious before the filing date of the present application for an ordinary skilled artisan to modify the teachings of Danias et al by also utilizing a vector encoding an enzymatically inactive tPA variant for increasing outflow facility and/or treating chronic elevated intraocular pressure in a subject, including a human subject having a juvenile open-angle glaucoma that is characterized by a very high intraocular pressure, because: (1) Hu et al already taught non-enzymatic mutant tPA was able to induce MMP-9 mRNA expression in a dose-dependent manner, similar to its wild-type construct; and that tPA acts as a cytokine independent of its proteolytic activity; (2) Bradley et al demonstrated successfully that  by adding purified metalloproteinases (stromelysin, gelatinase A and MMP-9) or by inducing their expression by IL-1 treatment increased outflow facility in a perfused human anterior segment organ culture model; (3) Higazi et al also taught successfully using tPA mutant devoid of protease activity that is capable of decreasing the integrity, increasing the permeability or “opening” of the blood brain barrier to enhance clearance of neurotoxic agents for treating a subject having a neurological injury or an ischemic disease; and the mutated tPA is a safer compound having reduced probability of causing an internal uncontrolled bleeding relative to wild-type tPA; and (4) Manning, Jr. et al already disclosed that juvenile open-angle glaucoma is characterized by a very high intraocular pressure and it affects children and young adults who would urgently need and be beneficial for treatment.
Third, with respect to hindsight argument Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the teachings without the disclosure of the instant application.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Fourth, please also note that the standard under 35 U.S.C. 103 is a “reasonable” expectation of success. 

Amended claims 14, 16-19, 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Manning, Jr. et al (US 6,943,153) in view of Bradley et al (Investigative Ophthalmology & Visual Science 39:2649-2658, 1998), Snyder et al (Exp. Eye Res. 57:461-468, 1993), Hu et al (J. Biol. Chem. 281:2120-2127, 2006) and Higazi et al (US 2011/008313).
Manning, Jr. et al already disclosed methods for treating various diseases of the eye, including glaucoma, in a subject comprising the step of intraocularly administering (e.g., intravitreal or subretinal injection) a gene delivery vector (e.g., retroviral vector, adeno-associated virus vector) which directs expression of one or more neurotrophic factors or anti-angiogenic factors in said subject (Abstract; Summary of the Invention; col. 8, lines 45-58; col. 9, line 28 continues to line 29 on col. 10; col. 14, lines 33-45; and issued claims 1-3).  Manning, Jr. et al also disclosed that glaucoma is a heterologous group of disorders, including the prevalent open-angle glaucoma which usually begins in midlife and progressives slowly and relentless, and a primary open-angle glaucoma is characterized by relatively high intraocular pressures believed to arise from a blockage of the outflow drainage channel or trabecular meshwork in the front of the eye (col. 2, lines 25-61).  Manning, Jr. et al also disclosed a rare form of glaucoma called juvenile open-angle glaucoma that affects children and young adults and it is characterized by the very high intraocular pressure (col. 3, lines 4-9).  Manning, Jr. et al also taught that glaucoma can involve several tissues in the front and back of the eye, commonly glaucoma begins with a defect in the front of the eye and almost all glaucomas are associated with defects that interfere with aqueous humor outflow and hence, lead to a rise in intraocular pressure, and the consequence of this impaired outflow and elevation in intraocular pressure is that optic nerve function is compromised (col. 2, lines 38-57).
Manning, Jr. et al did not teach specifically using a vector encoding an enzymatically inactive tPA variant for increasing aqueous humor outflow facility and/or for treating chronic elevated intraocular pressure (IOP) in a subject such as a human subject with juvenile open angle glaucoma.
However, before the filing date of the present application (02/12/2021) Bradley et al already tested the hypothesis that extracellular matrix turnover, mediated by the matrix metalloproteinases, modulates aqueous outflow facility in a perfused human anterior segment organ culture model (an outflow model), and they demonstrated that increasing metalloproteinase activity by adding purified metalloproteinases (equimolar mixture of stromelysin (MMP-3), gelatinase A/MMP-2 and gelatinase B/MMP-9) or by inducing their expression by IL-1 treatment increased outflow facility (see at least Abstract; sections titled “Effects of perfusion head and perfusion with 
Additionally, Snyder et al taught that steroid-induced glaucoma is believed to result from increased aqueous outflow resistance and this is the result of an excess of extracellular matrix components due to an imbalance in the natural turnover of these components, and they demonstrated that corticosteroid treatment results in decreased extracellular activity of stromelysin (MMP-3) and tissue plasminogen activator (tPA) in trabecular meshwork cell culture, and decreased 92 kDa collagenase IV (MMP-9), stromelysin and tissue plasminogen activator in trabecular meshwork organ culture (see at least Abstract; and Table I).
Moreover, Hu et al already disclosed that both wild-type and non-enzymatic mutant tPA were found to induce MMP-9 expression in rat kidney interstitial fibroblasts (NRK-49F), indicating that the actions of tPA are independent of its proteolytic activity (Abstract; section titled “tPA induces MMP-9 gene expression by a mechanism independent of its proteolytic activity” on page 2122; Fig. 1).  Hu et al also stated “The non-enzymatic tPA has the serine within the active site of the enzyme mutated to alanine, which renders it catalytically inactive (22), without altering its binding properties (23).  As shown in Fig. 1 (H and I), non-enzymatic mutant tPA was also able to induce MMP-9 mRNA expression in a dose-dependent manner, similar to its wild-type counterpart (Fig. 1F)” (page 2122, right column, first full paragraph); and “Collectively, tPA acts as a cytokine that binds to the cell membrane receptor LRP-1, induces its tyrosine phosphorylation, and triggers intracellular signal transduction, thereby inducing specific gene expression in renal interstitial fibroblasts” (last sentence of the 
Furthermore, Higazi et al also taught successfully a method of treating a mammalian subject having a neurological injury or an ischemic disease or condition, said method comprises the step of administering to the subject a therapeutically effective amount of at least one tPA mutated molecule devoid of total or partial serine protease activity (e.g., the mutated molecule carrying at least one point mutation located at any position of residues Ser481, His325, Asp374, Asp475,Ser500 and Gly 502 and any combination thereof) (Abstract; Summary of the Invention; paragraphs [005]-[0057], [0065]-[0068], [0111]-[0113], [0133], [0140]; and Examples 1-3).  Higazi et al disclosed specifically that the tPA mutant devoid of protease activity is capable of decreasing the integrity, increasing the permeability or “opening” of the blood brain barrier (BBB), and thereby enhancing clearance of neurotoxic agents (e.g., decreasing the concentration of the post traumatic brain injury (TBI) glutamate in the circulation via increasing permeability of the BBB) (paragraphs [0065]-[0067] and [0133]), and the mutated tPA molecule also provides a safe compound having reduced probability of causing an internal uncontrolled bleeding that may be caused by the WT tPA molecule (paragraph [0064]).  Higazi et al further taught that the mutated tPA molecule may exert its neuroprotective effect by preventing the activation of N-methyl-D-aspartate receptor (NMDA-R) by the WT tPA, and therefore useful for the treatment of NMDA-R-mediated disorders such as acute forms of neurodegeneration or anoxia/ischemia conditions caused by stroke, traumatic brain injury, bacterial meningitis; stress and glaucoma and others (paragraphs [0071]-[0074]).  Higazi et al also stated clearly “It should be noted that for the methods of treatment and prevention provided in the present invention, said therapeutic effective amount, or dosage, is dependent on severity and responsiveness of the disease state to be treated, with the course of treatment lasting from several days to several months, or until a cure is effected or a diminution of the disease state is achieved” (paragraph [0140],
Accordingly, it would have been obvious before the filing date of the present application for an ordinary skilled artisan to modify the teachings of Manning, Jr. et al by also utilizing a vector encoding an enzymatically inactive tPA variant for increasing outflow facility and/or treating chronic elevated intraocular pressure in a subject, including a human subject having a juvenile open-angle glaucoma that is characterized by a very high intraocular pressure, in light of the teachings of Bradley et al, Snyder et al, Hu et al and Higazi et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because:  (1) Bradley et al demonstrated successfully that increasing metalloproteinase activity by adding purified metalloproteinases (stromelysin, gelatinase A and MMP-9) or by inducing their expression by IL-1 treatment increased outflow facility in a perfused human anterior segment organ culture model; (2) Snyder et al demonstrated that corticosteroid treatment results in decreased extracellular activity of stromelysin (MMP-3) and tissue plasminogen activator (tPA) in trabecular meshwork cell culture, and decreased 92 kDa collagenase IV (MMP-9), stromelysin and tissue plasminogen activator in trabecular meshwork organ culture; and steroid-induced glaucoma is believed to result from increased aqueous outflow resistance and this is the result of an excess of extracellular matrix components due to an imbalance in the natural turnover of these components; (3) More importantly, Hu et al already taught non-enzymatic mutant tPA was able to induce MMP-9 mRNA expression in a dose-dependent manner, similar to its wild-type construct; and that tPA acts as a cytokine independent of its proteolytic activity; (4) Higazi et al also taught successfully using tPA mutant devoid of protease activity that is capable of decreasing the integrity, increasing the permeability or “opening” of the blood brain barrier to enhance clearance of neurotoxic agents for treating a subject having a neurological injury or an ischemic disease; and the mutated tPA is a safer compound having reduced probability of causing an internal uncontrolled bleeding relative to wild-type tPA.  
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Manning, Jr. et al, Bradley et al, Snyder et al, Hu et al and Higazi et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
The modified methods resulting from the combined teachings of Manning, Jr. et al, Bradley et al, Snyder et al, Hu et al and Higazi et al as set forth above are indistinguishable and encompassed by the presently claimed methods.   
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Argument

Applicant argued that the Higazi reference does not disclose a method of increasing aqueous humor outflow facility in a subject or a method of treatment for chronic elevated intraocular pressure (IOP) in a subject; and none of the Manning reference, the Bradley reference and the Snyder reference discloses tPA or administration of an enzymatically inactive tPA variant therapeutic agent.  With respect to the Hu reference, Applicant argued that the reference does not disclose the non-enzymatic activity of tPA in the eye, and no way to predict whether the enzymatic action is necessary for the effect on outflow facility.  Accordingly, Applicant argued that the Office has relied on impermissible hindsight to arrive at the presently claimed invention. 
First, the above 103 rejection was based on the combination of Manning, Jr. et al (US 6,943,153) in view of Bradley et al (Investigative Ophthalmology & Visual Science 39:2649-2658, 1998), Snyder et al (Exp. Eye Res. 57:461-468, 1993), Hu et al (J. Biol. Chem. 281:2120-2127, 2006) and Higazi et al (US 2011/008313).  Once again, there is no requirement under 35 U.S.C. 103 that each of the cited references has to teach every limitation of the instant claims.  For example, the primary Manning reference does not have to teach the use of an enzymatically inactive tPA variant therapeutic agent nor does any of the Snyder reference and the Bradley reference.  It is also apparent that Applicant considered each of the cited references separately or a subset of the cited references, without taking into account of the total teachings of all of the cited references in consideration.
intravitreal or subretinal injection) a gene delivery vector (e.g., retroviral vector, adeno-associated virus vector) which directs expression of one or more neurotrophic factors or anti-angiogenic factors in said subject; and also disclosed that glaucoma can involve several tissues in the front and back of the eye, commonly glaucoma begins with a defect in the front of the eye and almost all glaucomas are associated with defects that interfere with aqueous humor outflow and hence, lead to a rise in intraocular pressure, and the consequence of this impaired outflow and elevation in intraocular pressure is that optic nerve function is compromised.  Although the primary Manning reference does not teach specifically using a gene therapy vector encoding an enzymatically inactive tPA variant, it would have been obvious before the filing date of the present application for an ordinary skilled artisan to modify the teachings of Manning, Jr. et al by also utilizing a vector encoding an enzymatically inactive tPA variant for increasing outflow facility and/or treating chronic elevated intraocular pressure in a subject, including a human subject having a juvenile open-angle glaucoma that is characterized by a very high intraocular pressure, because: (1) Bradley et al demonstrated successfully that increasing metalloproteinase activity by adding purified metalloproteinases (stromelysin, gelatinase A and MMP-9) or by inducing their expression by IL-1 treatment increased outflow facility in a perfused human anterior segment organ culture model; (2) Snyder et al demonstrated that corticosteroid treatment results in decreased extracellular activity of stromelysin (MMP-3) and tissue plasminogen activator (tPA) in trabecular meshwork cell culture, and decreased 92 kDa collagenase IV (MMP-9), stromelysin and tissue plasminogen activator in trabecular meshwork organ culture; and steroid-induced glaucoma is believed to result from increased aqueous outflow resistance and this is the result of an excess of extracellular matrix components due to an imbalance in the natural turnover of these components; (3) More importantly, Hu et al already taught non-enzymatic mutant tPA was able to induce MMP-9 mRNA expression in a dose-dependent manner, similar to its wild-type construct; and that tPA acts as a cytokine independent of its proteolytic activity; (4) Higazi et al also taught successfully using tPA mutant devoid of protease activity that is capable of decreasing the integrity, increasing the permeability or “opening” of the blood brain barrier to enhance clearance of neurotoxic agents for treating a subject having a neurological injury or an ischemic disease; and the mutated tPA is a safer compound having reduced probability of causing an internal uncontrolled bleeding relative to wild-type tPA.  
Third, with respect to hindsight argument Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the teachings without the disclosure of the instant application.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Fourth, please also note that the standard under 35 U.S.C. 103 is a “reasonable” expectation of success. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Amended claims 14, 16-19, 21 and 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16, 18-23 and 25-27 of copending Application No. 16/869,799 in view of Hu et al (J. Biol. Chem. 281:2120-2127, 2006), Bradley et al (Investigative Ophthalmology & Visual Science 39:2649-2658, 1998), Higazi et al (US 2011/008313) and Manning, Jr. et al (US 6,943,153).
enzymatically inactive tPA variant therapeutic agent, and the subject having human juvenile open angle glaucoma.
At the filing date of the present application (02/12/2021), Hu et al already disclosed that both wild-type and non-enzymatic mutant tPA were found to induce MMP-9 expression in rat kidney interstitial fibroblasts (NRK-49F), indicating that the actions of tPA are independent of its proteolytic activity (Abstract; section titled “tPA induces MMP-9 gene expression by a mechanism independent of its proteolytic activity” on page 2122; Fig. 1).  Hu et al also stated “The non-enzymatic tPA has the serine within the active site of the enzyme mutated to alanine, which renders it catalytically inactive (22), without altering its binding properties (23).  As shown in Fig. 1 (H and I), non-enzymatic mutant tPA was also able to induce MMP-9 mRNA expression in a dose-dependent manner, similar to its wild-type counterpart (Fig. 1F)” (page 2122, right column, first full paragraph); and “Collectively, tPA acts as a cytokine that binds to the cell membrane receptor LRP-1, induces its tyrosine phosphorylation, and triggers intracellular signal transduction, thereby inducing specific gene expression in renal interstitial fibroblasts” (last sentence of the Abstract).  Hu et al also noted that in addition to renal interstitial fibroblasts, tPA also stimulates MMP-9 production in human cerebral microvascular endothelial cells (page 2126, left column, second last paragraph).
Additionally, Bradley et al already tested the hypothesis that extracellular matrix turnover, mediated by the matrix metalloproteinases, modulates aqueous outflow facility in a perfused human anterior segment organ culture model (an outflow model), and they increasing metalloproteinase activity by adding purified metalloproteinases (equimolar mixture of stromelysin, gelatinase A and gelatinase B/MMP-9) or by inducing their expression by IL-1 treatment increased outflow facility (see at least Abstract; sections titled “Effects of perfusion head and perfusion with metalloproteinases on outflow” and “Effects of metalloproteinase induction by IL-1α on outflow” on pages 2652-2653; Figs. 1-2)
Moreover, Higazi et al also taught successfully a method of treating a mammalian subject having a neurological injury or an ischemic disease or condition, said method comprises the step of administering to the subject a therapeutically effective amount of at least one tPA mutated molecule devoid of total or partial serine protease activity (e.g., the mutated molecule carrying at least one point mutation located at any position of residues Ser481, His325, Asp374, Asp475,Ser500 and Gly 502 and any combination thereof) (Abstract; Summary of the Invention; paragraphs [005]-[0057], [0065]-[0068], [0111]-[0113], [0133], [0140]; and Examples 1-3).  Higazi et al disclosed specifically that the tPA mutant devoid of protease activity is capable of decreasing the integrity, increasing the permeability or “opening” of the blood brain barrier (BBB), and thereby enhancing clearance of neurotoxic agents (e.g., decreasing the concentration of the post traumatic brain injury (TBI) glutamate in the circulation via increasing permeability of the BBB) (paragraphs [0065]-[0067] and [0133]), and the mutated tPA molecule also provides a safe compound having reduced probability of causing an internal uncontrolled bleeding that may be caused by the WT tPA molecule (paragraph [0064]).  Higazi et al further taught that the mutated tPA molecule may exert its neuroprotective effect by preventing the activation of N-methyl-D-aspartate glaucoma and others (paragraphs [0071]-[0074]). 
Furthermore, before the filing date of the present application Manning, Jr. et al also disclosed methods for treating various diseases of the eye, including glaucoma, in a subject comprising the step of intraocularly administering a gene delivery vector which directs expression of one or more neurotrophic factors or anti-angiogenic factors in said subject (Abstract and Summary of the Invention).  Manning, Jr. et al also disclosed that glaucoma is a heterologous group of disorders, including the prevalent open-angle glaucoma which usually begins in midlife and progressives slowly and relentless, and a primary open-angle glaucoma is characterized by relatively high intraocular pressures believed to arise from a blockage of the outflow drainage channel or trabecular meshwork in the front of the eye (col. 2, lines 25-61).  Manning, Jr. et al also disclosed a rare form of glaucoma called juvenile open-angle glaucoma that affects children and young adults and it is characterized by the very high intraocular pressure (col. 3, lines 4-9).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify a method of treatment for a chronic elevated intraocular pressure (IOP)-associated condition in a subject and a method of increasing outflow facility in a subject in co-pending Application No. 16/869,799 by also utilizing an enzymatically inactive tPA variant or a gene therapy vector encoding the same for increasing outflow facility and/or treating 
An ordinary skilled artisan would have been motivated to carry out the above modifications because:  (1) Hu et al already taught non-enzymatic mutant tPA was able to induce MMP-9 mRNA expression in a dose-dependent manner, similar to its wild-type construct; and that tPA acts as a cytokine independent of its proteolytic activity; (2) Bradley et al demonstrated successfully that increasing metalloproteinase activity by adding purified metalloproteinases (stromelysin, gelatinase A and MMP-9) or by inducing their expression by IL-1 treatment increased outflow facility in a perfused human anterior segment organ culture model; (3) Higazi et al also taught successfully using tPA mutant devoid of protease activity that is capable of decreasing the integrity, increasing the permeability or “opening” of the blood brain barrier to enhance clearance of neurotoxic agents for treating a subject having a neurological injury or an ischemic disease; and the mutated tPA is a safer compound having reduced probability of causing an internal uncontrolled bleeding relative to wild-type tPA; and (4) Manning, Jr. et al already disclosed that juvenile open-angle glaucoma is characterized by a very high intraocular pressure and it affects children and young adults who would urgently need and be beneficial for treatment.
This is a provisional nonstatutory double patenting rejection.

Response to Argument
Applicant’s argument related to the above provisional nonstatutory double patenting rejection in the Amendment filed on 12/30/2021 (page 13) has been fully considered but it is respectfully not found persuasive for the reason discussed below.  
Applicant argued basically that claims 14-16, 18-23 and 25-27 of copending Application No. 16/869,799 in view of the Hu, Bradley, Higazi and Manning references do not render claims of the present application obvious for the reasons discussed in the deficiencies of the Hu, Bradley, Higazi and Manning references as noted in the 103 rejections above.
Please refer to the examiner’s same responses to Applicant’s arguments for the 103 rejections above.

Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633